Citation Nr: 1116750	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  10-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for rash on the left forearm.

3.  Entitlement to service connection for unexplained reaction to PPD testing.

4.  Entitlement to service connection for hair loss.

5.  Entitlement to service connection for sleep problems.

6.  Entitlement to service connection for Gulf War Illness.

7.  Entitlement to an initial disability rating greater than 10 percent for service-connected left elbow strain.

8.  Entitlement to an initial disability rating greater than 10 percent for service-connected right elbow strain.

9.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left hip.

10.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right hip.

11.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left knee.

12.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee.

13.   Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left shoulder.

14.  Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right shoulder.

15.  Entitlement to an initial disability rating greater than 10 percent for service-connected left wrist ganglion cyst.

16.   Entitlement to an initial disability rating greater than 10 percent for service-connected right wrist ganglion cyst.

17.  Entitlement to an initial compensable disability rating for service-connected onychomycosis of the toenails.

18.  Entitlement to an initial compensable disability rating for service-connected migraine headaches.
 
19.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.
20.  Entitlement to an initial compensable disability rating for service-connected bilateral pes planus with plantar fasciitis, left calcaneal spur, and right mid foot arthritis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to August 1984 and from September 1989 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of service connection for high cholesterol, rash on the left forearm, unexplained reaction to PPD testing, hair loss, sleep problems, and Gulf War Illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left elbow disability is manifested by range of motion from zero to 120 degrees without additional loss of motion on repetitive use.

 2.  The Veteran's right elbow disability is manifested by range of motion from zero to 145 degrees without additional loss of motion on repetitive use.

3.  The Veteran's left hip disability is manifested by flexion limited to 100 degrees, extension limited to 15 degrees, adduction limited to 10 degrees, and abduction limited to 20 degrees without additional limitation of motion due to repetitive use. 

4.  The Veteran's right hip disability is manifested by flexion limited to 100 degrees, extension limited to 15 degrees, adduction limited to 10 degrees, and abduction limited to 20 degrees without additional limitation of motion due to repetitive use. 

5.  The Veteran's degenerative joint disease of the left knee is manifested by flexion to 120 degrees with pain and extension to zero degrees with pain.

6.  The Veteran's left knee is also manifested by symptoms analogous to symptomatic removal of the semilunar cartilage.

7.  The Veteran's degenerative joint disease of the right knee is manifested by flexion to 120 degrees with pain and extension to zero degrees with pain.

8.  The Veteran's right knee is also manifested by symptoms analogous to symptomatic removal of the semilunar cartilage.

9.  The Veteran degenerative joint disease of the left shoulder is manifested by 140 degrees of flexion with pain and abduction to 120 degrees with pain.

10.  The Veteran degenerative joint disease of the right shoulder is manifested by 100 degrees of flexion with pain and abduction to 100 degrees with pain.

11.  The Veteran's ganglion cyst of the left wrist is manifested by pain and some limitation of motion; additional functional limitation due to pain or during flare-ups commensurate with favorable or unfavorable ankylosis is not demonstrated.

12.  The Veteran's ganglion cyst of the right wrist is manifested by pain and some limitation of motion; additional functional limitation due to pain or during flare-ups commensurate with favorable or unfavorable ankylosis is not demonstrated.

13.  The Veteran's onychomycosis of the toenails is manifested by itching and shedding, involving zero percent of exposed areas and 0.25 of the total body surface area, and requiring treatment of systemic antifungal medication taken orally for one month.

14.  The Veteran's migraine headaches are manifested by sharp pain, occurring on average of one time per week, lasting one hour, and without functional impairment.

15.  The Veteran's erectile dysfunction is not shown to be manifested by deformity of the penis.

16.  The Veteran's right foot disability is manifested by tenderness and painful motion.

17.  The Veteran's left foot disability is manifested by tenderness and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left elbow 
strain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5024, 5206, 5207 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for right elbow strain have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5024, 5206, 5207 (2010).

3.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.14, 4.55, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2010).

6.  The criteria for a separate initial 10 percent disability rating for residuals of left knee meniscus tear have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2010).

7.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2010).

8.  The criteria for a separate initial 10 percent disability rating for residuals of right knee meniscus surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2010).

9.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2010).

10.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2010).

11.  The criteria for an initial disability rating in excess of 10 percent left wrist ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215-7819 (2010).

12.  The criteria for an initial disability rating in excess of 10 percent right wrist 
ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5215-7819 (2010).

13.  The criteria for an initial 10 percent disability rating for onychomycosis of the toenails have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

14.  The criteria for an initial compensable disability rating for service-connected migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

15.  The criteria for an initial compensable disability rating for service-connected erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2010).

16.  The criteria for an initial 10 percent disability rating for a degenerative right foot disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5276-5284 (2010).

17.  The criteria for an initial 10 percent disability rating for a degenerative left foot disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5276-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2009, August 2009, and October 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The Veteran has also been provided with the requisite notice with respect to the Dingess requirements.

Concerning the claims for an increased initial disability rating, the Board notes that the appeals arise from a grant of service connection, and as notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in those instances has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, concerning the claims appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Left and Right Elbow Disorders

The Veteran is service connected for left and right elbow strains, for which he has 
been assigned initial 10 percent disability ratings for each elbow, effective as of March 1, 2009.

The Veteran's elbow disorders are each currently rated under 38 C.F.R. § 4.71a , Diagnostic Code 5024, for tenosynovitis.  Diagnostic Code 5024 indicates that the disability should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Elbow disabilities are rated under Diagnostic Codes 5205 to 5213.  In this case, Diagnostic Code 5206 for limitation of flexion and Diagnostic Code 5207 for limitation of extension are most appropriate as there has not been any evidence of impairment of the ulna or radius, or any evidence of supination or pronation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5213.

Under Diagnostic Code 5206, a 10 percent disability rating is warranted if the range of motion for either the major or minor forearm is limited to 100 degrees of flexion; a 20 percent disability rating is warranted if the flexion of either forearm to limited to 90 degrees; a 30 percent disability rating is warranted if flexion of the major forearm is limited to 70 degrees; a 40 percent disability rating is warranted if flexion of the major forearm is limited to 55 degrees; and a 50 percent disability rating is warranted if flexion of the major forearm is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  The normal range of motion of the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5207, a 10 percent disability rating is warranted if extension of either the major or minor forearm is limited to 45 or 60 degrees; a 20 percent disability rating is warranted if extension of either forearm is limited to 75 degrees; a 30 percent disability rating is warranted if extension of the major forearm is limited to 90 degrees; a 40 percent disability rating is warranted if extension of the major forearm is limited to 100 degrees; and a 50 percent disability rating is warranted if extension of the major forearm is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

A review of the Veteran's service treatment records reveals that he reported left elbow pain in April 2007.  X-rays were normal.  There is no further record of diagnosis or treatment for either elbow shown.

A VA pre-discharge examination report dated in November 2008 shows that the Veteran reported having a three year history of residuals of a bilateral elbow injury.  He described experiencing weakness, stiffness, giving way, lack of endurance, locking, fatigability, and pain.  Physical examination of both elbows revealed tenderness and guarding of movement without effusion, weakness, or subluxation. Range of motion testing on the right showed flexion to 120 degrees with pain, extension to zero degrees with pain, pronation to 80 degrees with pain, and supination to 85 degrees with pain.  Range of motion testing on the left showed flexion to 120 degrees with pain, extension to zero degrees with pain, supination to 45 degrees with pain, and pronation to 40 degrees with pain.  Pain, fatigue, weakness, and lack of endurance were noted after repetitive use, but there was no incoordination or additional degree of limitation of motion.  X-rays of both elbows were within normal limits.  The assessment was bilateral elbow strain.

Applying the criteria to the Veteran's left and right elbow disorders, the Board finds that a disability rating higher than 10 percent for each is not warranted based on limitation of motion.  A higher 20 percent disability rating is not warranted in the absence of evidence showing flexion limited to 90 degrees, extension of the forearm limited to 75 degrees, or when pronation is lost beyond the last quarter of the arc and the hand does not approach full pronation.  

With respect to the DeLuca criteria, none the VA examiner indicated that while repetitive motion resulted in pain, fatigue, weakness, and lack of endurance, there was no incoordination or additional degree of limitation of motion.  See DeLuca, 8 Vet. App. at 204-7, citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  Therefore a higher disability rating is not available based on DeLuca.

The results of the medical evidence of record does not support a higher disability rating based on limitation of motion as flexion was greater than 100 degrees and extension was to zero degrees at examination.  There was no additional loss of motion on repetitive use to warrant a higher rating under DeLuca.  As such, the Board finds no basis on which to assign a disability rating higher than the 10 percent rating currently assigned for each elbow.  As the Veteran's left and right elbow disorders have never been more than 10 percent disabling the Board finds no reason to "stage" the disability rating under Fenderson.  Therefore, the appeal is denied as to an initial disability rating higher than 10 percent for the Veteran's left and right elbow disorders.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Left and Right Hip Disorders

The Veteran is service connected for degenerative joint disease of the left and right hips, for which he has been assigned initial 10 percent disability ratings for each hip, effective as of March 1, 2009.

The Veteran's left and right hip disorders have each been rated as 10 percent disabling under Diagnostic Code 5003, which contemplates degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Other applicable diagnostic codes include Diagnostic Code 5251, which contemplates limitation of extension of the thigh; Diagnostic Code 5252, which contemplates limitation of flexion of the thigh; and Diagnostic Code 5253, which contemplates impairment of the thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur on VA examination in November 2008.    Accordingly, these diagnostic codes may not serve as the basis for an increased disability rating in this case.

Under Diagnostic Code 5003, a 20 percent rating is warranted for X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 5003.  In this case, there is no X-ray evidence that two or more joint groups are involved in the Veteran's arthritis of the left and right hips, so an increased disability rating is not warranted under Diagnostic Code 5003.

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).  The Board notes that in this case, Diagnostic Code 5251 cannot serve as a basis for an increased disability rating, as 10 percent is the maximum available rating under that diagnostic code, and the Veteran is already in receipt of a 10 percent disability rating under Diagnostic Code 5003 for each hip throughout the pendency of the appeal.

Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent disability rating is warranted.  When flexion is limited to 30 degrees, a 20 percent disability rating is warranted.  When flexion is limited to 20 degrees, a 30 percent disability rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent disability rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent disability rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).

A review of the Veteran's service treatment records reveals that in September 2001 and May 2003, X-ray findings demonstrated mild osteoarthritis of both hips.

The November 2008 VA pre-discharge examination report shows that the Veteran reported experiencing residuals of a bilateral hip injury with degenerative joint disease since 2001.  He described symptoms of weakness, stiffness, giving way, lack of endurance, locking, dislocation, and pain.  Physical examination of both hips revealed tenderness and guarding of movement without effusion, weakness, or subluxation.  Range of motion testing of the left hip showed flexion to 100 degrees with pain, extension to 15 degrees with pain, adduction to 10 degrees with pain, abduction to 20 degrees with pain, external rotation to 30 degrees with pain, and internal rotation to 20 degrees with pain.  Range of motion testing of the right hip showed flexion to 100 degrees with pain, extension to 15 degrees with pain, adduction to 10 degrees with pain, abduction to 20 degrees with pain, external rotation to 60 degrees with pain, and internal rotation to 40 degrees with pain.  Pain, fatigue, weakness, and lack of endurance were noted after repetitive use, but there was no incoordination or additional degree of limitation of motion.  X-rays of both hips showed degenerative arthritic changes.  The assessment was degenerative joint disease of the left and right hips.

Based upon the objective findings in the November 2008 VA examination, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for either the left or right hip disorder.  Specifically, he does not have limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees, as is required for a 20 percent disability rating under either Diagnostic Code 5252 or Diagnostic Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.

In considering the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, there was no additional limitation of motion with repetitive motion found on examination in November 2008.  As such, the Board finds, in considering the foregoing and applying the above figures to the limitation of motion codes, that the criteria for more than a 10 percent disability rating for the left and right hips are not satisfied. There is no limitation of motion due to pain that is so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent under the cited limitation of motion codes.  There is no evidence that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors results in the either hip being additionally limited in motion to the extent required for a 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left and right hip disorders did not warrant a disability rating in excess of 10 percent for the entire period under consideration.  Accordingly, he is not entitled to receive a staged rating.  See Fenderson, supra.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Left and Right Knee Disorders

The Veteran is service connected for degenerative joint disease of the left and right knees.  The Veteran's left and right knee disorders have each been rated as 10 percent disabling under Diagnostic Code 5003, which contemplates degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The VA Office of General Counsel has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a non-compensable rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998).  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X- rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate disability rating must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  However, a separate rating must be based on additional compensable disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.

Under Diagnostic Code 5260, which provides the criteria for limitation of flexion of the knee, a noncompensable disability rating is warranted when there is flexion limited to 60 degrees.  A 10 percent disability rating is assigned when there is flexion limited to 45 degrees.  A 20 percent disability rating is assigned when there is flexion limited to 30 degrees.  The maximum 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Related to limitation of flexion of the knee is limitation of extension of the knee which provides that a noncompensable disability rating is warranted when there is extension limited to 5 degrees.  A 10 percent disability rating is warranted when there is extension limited to 10 degrees.  A 20 percent disability rating is warranted when there is extension limited to 15 degrees.  A 30 percent disability rating is warranted when there is extension limited to 20 degrees.  A 40 percent disability rating is warranted when there is extension limited to 30 degrees.  The maximum 50 percent disability rating is warranted when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  VA standards describe normal range of motion of the knee as from zero to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

A review of the Veteran's service treatment records reveals that he has reported intermittent knee pain since 1997.  Magnetic resonance imaging (MRI) studies in December 1997 demonstrated left knee meniscus degeneration.  MRI studies dated in September 2001 and May 2003 revealed mild osteoarthritis of both knees.  An MRI study conducted in May 2004 suggested a degenerative tear of the meniscus.  In August 2004, the Veteran underwent a right knee arthroscopic procedure with debridement of chondromalacia.

The November 2008 VA pre-discharge examination report reveals that the Veteran reported having residuals of a left knee injury since 1998.  He also reported having right knee surgery in 2004.  He described experiencing weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, dislocation, and pain.  Physical examination of both knees revealed tenderness, guarding of movement, and crepitus, but without effusion, weakness, redness, heat, subluxation, or instability.  Range of motion testing of both knees showed flexion to 120 degrees with pain and extension to zero degrees with pain.  Pain, fatigue, weakness, and lack of endurance were noted after repetitive use, but there was no incoordination or additional degree of limitation of motion.  X-rays of both knees revealed degenerative arthritic changes.  The assessment was bilateral knee degenerative joint disease, status post right knee surgery.

Based on the evidence cited above, the Board finds that an increased disability rating due to limitation of motion for either knee is not warranted.  For the most part, the Veteran has demonstrated nearly full range of flexion and full range of extension.  The most limited range of motion noted was zero to 120 degrees.  His ranges of motion do not warrant a disability rating higher than the current 10 percent disability rating assigned for each knee.  See supra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As noted above, VA's General Counsel has determined that separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-2004 (September 17, 2004). Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  Here, however, the Veteran does not meet the criteria for a 10 percent rating for limitation of flexion or extension; thus, separate disability ratings are not for application.

The Veteran has been shown on X-ray examination to have degenerative joint disease in the left and right knees.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  In this case, the Veteran has noncompensable limitation of motion of his left and right knees.  However, the Veteran has been granted a 10 percent disability rating for each under a diagnostic code predicated upon limitation of motion (Diagnostic Code 5260).  As the Veteran is already in receipt of a 10 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The Board has considered the Veteran's left and right knee disorders under other potentially applicable diagnostic codes for a higher rating.  A 30 percent disability rating is assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. However, there is no indication that the Veteran has ankylosis of either knee; he has displayed an ability to flex and extend as noted above.  Therefore, a higher disability rating under Diagnostic Code 5256 is not warranted.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported that his knees would give way, the evidence has shown that he does not have left and right knee lateral  instability or subluxation.  As there is no indication of recurrent subluxation or lateral instability, a separate rating under Diagnostic Code 5257 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there is a history of meniscus tear and surgery in both knees, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.  As noted above, in November 2008, there was no effusion, weakness, redness, heat, subluxation, or instability.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the medical evidence of record suggests that the Veteran has a history of degenerative tear of the meniscus and arthroscopic debridement of chondromalacia.  Physical examination of both knees in November 2008 did reveal tenderness, guarding of movement, and crepitus.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of guarding, crepitus, and tenderness are attributable, at least in part, to the documented cartilage injuries and resulting surgeries.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate initial 10 percent disability rating is warranted for each knee under Diagnostic Code 5259.

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

The Veteran is also not entitled to an increased disability rating due to functional impairment as a result of pain on repetitive use.  While the November 2008 VA examination report showed increased pain on repetitive use with fatigue, weakness, and lack of endurance, there was, nevertheless, no incoordination or additional degree of limitation of motion to the extent required for a 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's left and right knees warranted a disability rating higher than that assigned as a result of this decision.    Accordingly, he is not entitled to receive a staged rating.  See Fenderson, supra.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

The preponderance of the evidence is against the claim of a disability rating higher than 10 percent for each knee under Diagnostic Code 5003, however, separate initial 10 percent disability ratings are warranted for each knee under Diagnostic Code 5259.  

Left and Right Shoulder Disorders

The Veteran is service connected for degenerative joint disease of the left and right shoulders.  The Veteran's degenerative arthritis of the shoulders have each been rated as 10 percent disabling pursuant to Diagnostic Code 5003.  As noted above, degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

In additional, Diagnostic Code 5201 provides the rating criteria for limitation of arm motion.  Under this diagnostic code provision, a 20 percent disability rating is assigned for motion of either arm limited at the shoulder level.  A 20 percent disability rating is assigned for the minor (non-dominant) arm or a 30 percent disability rating is assigned for the major (dominant) arm that is limited midway between the side and shoulder level (between 45 and 90 degrees).  The maximum 30 percent disability rating is assigned for the minor (non-dominant) arm or a 40 percent disability rating is assigned for the major (dominant) arm that is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining whether the Veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2010).

A review of the Veteran's service treatment records reveals that there is no evidence of chronic residuals of a left or right shoulder injury.

The November 2008 VA pre-discharge examination report shows that the Veteran reported experiencing residuals of a bilateral shoulder injury since 2003.  He described having weakness, stiffness, giving way, lack of endurance, locking, fatigability, and pain.  Physical examination of both shoulders revealed tenderness and guarding of movement without effusion, weakness, or subluxation.  Range of motion of the left shoulder was measured to be flexion to 140 degrees with pain and abduction to 120 degrees with pain.  Range of motion of the right shoulder was 
flexion to 100 degrees with pain and abduction to 100 degrees with pain.  There was also pain, fatigue, weakness, and lack of endurance after repetitive use, but there was no incoordination or additional degree of limitation of motion.  X-rays of both shoulders showed degenerative arthritic changes.  The assessment was bilateral shoulder degenerative joint disease. 

Based on the evidence cited above, the Board finds that an increased disability rating for either shoulder is not warranted.  The competent medical evidence of record has shown that on examination in November 2008, flexion was to 140 degrees in the left arm and 100 degrees in the right arm, each with pain.  This does not demonstrate motion limited to the shoulder level in either arm which would have met the criteria for a 20 percent disability rating under Diagnostic Code 5201.  Thus, an increased disability rating under Diagnostic Code 5201 is not warranted.

However, because the Veteran has degenerative arthritis of each shoulder with painful motion, a 10 percent disability has already been assigned in each shoulder.  If the limitation of motion of a joint is noncompensable, a disability rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003, which provides the rating criteria for degenerative arthritis.

Accordingly, a disability rating in excess of 10 percent under Diagnostic Codes 5201 or 5003 is not warranted for either the left or right shoulders.

The Board also finds that the Veteran is not entitled to an increased rating due to functional impairment as a result of pain on repetitive use.  While the November 2008 VA examination report showed pain, fatigue, weakness, and lack of endurance after repetitive use, there was no incoordination or additional degree of limitation of motion to the extent required for a higher disability rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's left and right shoulder disorders were more than 10 percent disabling.  Accordingly, he is not entitled to receive a staged rating.  See Fenderson, supra.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Left and right wrist ganglion cysts

The Veteran is service connected for ganglion cysts of the left and right wrists.  Initially, it should be noted that the Veteran's service-connected ganglion cyst of the left and right wrist does not have a specific diagnostic code.  When a Veteran is diagnosed with an unlisted condition, it must be rated under a closely related disease or injury where the affected functions, anatomical location, and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

The Veteran's ganglion cysts of each wrist have been rated as 10 percent disabling under Diagnostic Codes 7819-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7819, benign skin neoplasms are to be rated based on impairment of function.  Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 provide criteria for evaluation of disfigurement based on characteristics of such disfigurement, which include scars that are adherent, uneven, or exceed certain sizes, abnormalities of skin or soft tissue that extend over a large area, limitation of motion due to scarring, pain on examination of scars, or frequent loss of covering of skin over scars.

Diagnostic Code 5024 indicates that the disability should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5215, used in rating limitation of motion in the wrist, provides for a 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010).

A review of the Veteran's service treatment records reveals that in May 1990, he was treated for reported left wrist pain and was diagnosed with a left wrist contusion and tendonitis.  In May 2008, he reported a history of a left wrist ganglion cyst.  There was no record of a diagnosis of, or treatment for, a ganglion cyst of either wrist.

The November 2008 VA pre-discharge examination report shows that the Veteran reported having bilateral wrist ganglion cysts since 2005 with pain and decreased grip.  Physical examination revealed cysts were present at both wrists.  They measured 0.5 centimeters by 0.5 centimeters with tenderness to palpation and painful, decreased, range of motion.  Range of motion testing of both wrists showed dorsiflexion to 60 degrees with pain, palmar flexion to 50 degrees with pain, radial deviation to 10 degrees with pain, and ulnar deviation to 30 degrees with pain.  There was pain, fatigue, weakness, and lack of endurance noted after repetitive use, but there was no incoordination or additional degree of loss of limitation of motion. X-rays of both wrists were within normal limits.  The assessment was bilateral wrist ganglion cyst.

In this case, although actual limitation of motion in the left and right wrists has never been shown to be limited to palmer flexion in line with the forearm or dorsiflexion to less than 15 degrees, it would appear that the RO assigned the 10 percent disability rating for each wrist based on the totality of actual and functional loss of use due to pain.

As to a disability rating in excess of 10 percent for each wrist, the Board notes that a 10 percent disability rating is the highest schedular rating possible under Diagnostic Code 5215, therefore, a higher disability rating is not possible.  If the Veteran's wrist was ankylosed, an increased rating could be assigned under Diagnostic Code 5214.  However, the medical evidence does not show any ankylosis or impairment of the left wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Therefore, consideration of a higher disability rating under Diagnostic Code 5214 is not warranted.

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.

Also potentially applicable to the Veteran's left and right wrist disorders are the rating criteria pertaining to scars.  The November 2008 examination report showed a cyst present at each wrist measuring approximately 0.5 centimeters by 0.5 centimeters which was round in shape.  There was tenderness to palpation.  There was no adherence to the underlying structure, and the texture was soft, with
an elevated surface.  The affect on function was that when painful, there was decreased range of motion of the wrists.  However, the medical evidence of record does not show that the cysts encompass an area greater than 929 square centimeters or are manifested by ulceration.  While pain was said to result in additional limitation of motion, as noted above, the RO has already assigned a 10 percent disability rating for each wrist based on the totality of actual and functional loss of use due to pain.  Thus, no additional disability rating is warranted under the diagnostic codes governing the rating of scars.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2010).

The Board further finds that, since the effective date of service connection, there were no distinct periods of time during which the Veteran's left and right wrist disorders were more than 10 percent disabling.  Accordingly, he is not entitled to receive a staged rating.  See Fenderson, supra.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Onychomycosis of the toenails

The Veteran is service connected for onychomycosis of the toenails for which an initial noncompensable disability rating has been assigned under Diagnostic Code 7813 which provides the rating criteria for dermatophytosis.  

Under Diagnostic Code 7813, the disability is to be rated as disfigurement of the head, face or neck, scars, or dermatitis or eczema (Diagnostic Code 7806), depending on the predominant disability.  The Board finds that the diagnostic codes pertaining to the head, face, and neck, and the scar codes do not adequately address the Veteran's symptoms of shedding and itching.  Therefore, the provisions of Diagnostic Code 7806 for dermatitis or eczema more closely apply.  These provisions state that a 10 percent disability rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.

A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

A review of the Veteran's service treatment records reveals that in September 1999, he was diagnosed with onychomycosis.  There is record of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.

The November 2008 VA pre-discharge examination report shows that the Veteran reported having onychomycosis of the toenails since 1998.  Symptoms were noted as itching and shedding.  Treatment for the preceding 12 months was noted as an oral antifungal medication daily for one month.  Physical examination revealed onychomycosis of all the toenails with crusting.  This was said to involve zero  percent of exposed areas and 0.25 percent of the total body surface area.  The assessment was onychomycosis of the toenails.

Having carefully considered the medical evidence of record, the Board finds that the Veteran's onychomycosis of the toenails warrants an initial 10 percent disability rating.  In this regard, the Board finds that the Veteran's disability has required the use of systemic oral antifungal medication for one month over the course of the preceding 12 months.  As such, the Board finds that while the onychomycosis does not encompass an area of at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas, there is evidence of intermittent systemic therapy required for a total duration of less than six weeks during the past 12-month period.  As such, the criteria for an initial 10 percent disability rating under Diagnostic Code 7806 have been met.

A disability rating higher than 10 percent is clearly not warranted as there is no evidence of record to suggest that the Veteran's onychomycosis has ever encompassed an area of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy was utilized for a total duration of six weeks or more during the past 12-month period.

For all of these reasons, the Board finds that the Veteran's onychomycosis of the toenails warrants an initial disability rating of 10 percent, but no higher during the entire course of this appeal.  Accordingly, there is period of time where a staged rating would be required.  See Fenderson, supra.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Migraine headaches 

The Veteran is service connected for migraine headaches for which an initial noncompensable disability rating has been assigned under Diagnostic Code 8100 which provides the rating criteria for migraine headaches. 

Under this diagnostic code provision, migraine headaches with less frequent attacks warrant a noncompensable disability rating.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the preceding several months are assigned a 10 percent disability rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating;" nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

A review of the Veteran's service treatment records reveals that in January 2003, he reported experiencing headaches with question of a migraine, caffeine addiction, and situational stress.  Follow-up in March 2003 noted reports of headache with continued caffeine addiction noted.  There was no further record of diagnosis or treatment for headaches shown during service.

The November 2008 VA pre-discharge examination report shows that the Veteran reported having headaches since 1992.  He described sharp pain which would occur on average of one time per week and last for one hour.  When the headaches did occur, he was able to go to work, but required medication.  Treatment was said to be with over-the-counter medication.  He denied any functional impairment  as a result of the headaches.  Physical examination was unremarkable.  The assessment was migraine headaches controlled on over-the-counter medication.

Having carefully considered the competent medical evidence of record, the Board concludes that a compensable disability rating for the Veteran's migraine headaches is not warranted for any time covered by this appeal.

In considering the Veteran's migraine headaches under the provisions of Diagnostic Code 8100, which provides the rating criteria for migraine headaches, the competent medical evidence of record does not show that the Veteran experiences headaches with characteristic prostrating attacks averaging one in two months over the preceding several months.  As noted above, the Veteran's headaches were relieved with over-the-counter medication, lasted only one hour, and did not prevent him from engaging in his employment.  As such, a compensable disability rating under Diagnostic Code 8100 is not warranted.

The statements of the Veteran as to the frequency and severity of his symptoms have been considered.  While he is able to provide competent lay reports, VA is required to evaluate the disorder in question in light of the specific enumerated rating criteria as are set forth above, which call for competent medical evidence.  See Layno, 6 Vet. App. at 470;  Massey, 7 Vet. App. at 208.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  After reviewing all pertinent provisions, the Board can find no basis on which to assign a higher or separate disability rating. The preponderance of the evidence is against a compensable disability rating for the Veteran's migraine headaches.

The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Erectile dysfunction

The Veteran is service connected for erectile dysfunction for which an initial noncompensable disability rating has been assigned under Diagnostic Code 7599-7522.  Under Diagnostic Code 7522, a penis deformity with a loss of erectile power warrants a 20 percent disability rating.  This is the sole disability rating provided under this diagnostic code provision.

It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  For the Veteran to warrant a higher disability rating for his erectile dysfunction, 38 C.F.R. § 4.115b, Diagnostic Code 7522 requires that he demonstrate a deformity of the penis with loss of erectile power.

A review of the Veteran's service treatment records shows that in February 2006, the Veteran reported erectile dysfunction.  There was no indication that he was  taking any medication for any mental disorder at that time.  Physical examination was within normal limits. The assessment was male erectile disorder, but no underlying etiology was indicated.  Levitra was prescribed.

The November 2008 VA pre-discharge examination report shows that the Veteran provided a history of an erectile disorder since 2002.  He described that he could not achieve and maintain an erection.  He stated that the sexual dysfunction was caused by medication for treatment of a psychiatric disorder, specifically treatment for depression and anxiety.  Treatment for impotence was noted as oral medication. Physical examination of the penis was normal.  The assessment was erectile dysfunction from medications.  The examiner clarified that this was medication for depression/anxiety as reported by the Veteran. 

VA outpatient treatment records dated from October 2008 to April 2010 show that the Veteran had requested additional medication for erectile dysfunction.

Having carefully considered the competent medical evidence of record, the Board concludes that a compensable disability rating for the Veteran's erectile dysfunction is not warranted for any time covered by this appeal.  While the medical evidence of record shows that the Veteran experiences erectile dysfunction, this has been compensated by the special monthly compensation for the loss of use of a creative organ.  For the Veteran to warrant a higher disability rating for his erectile dysfunction, 38 C.F.R. § 4.115b, Diagnostic Code 7522 requires that he demonstrate a deformity of the penis with loss of erectile power.  The foregoing medical examination reports are evidence against the claim as they show that the Veteran does not have a penis deformity.  Physical examination of the penis in November 2008 was normal.  There is no evidence of record that the Veteran has any such deformity.  Accordingly, the criteria for a compensable disability rating based on deformity of the penis with loss of erectile power have not been met.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular disability rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  After reviewing all pertinent provisions, the Board can find no basis on which to assign a higher or separate disability rating. The preponderance of the evidence is against a compensable disability rating for the Veteran's erectile dysfunction. 

The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Bilateral pes planus with plantar fasciitis,
left calcaneal spur, and right mid foot arthritis

The Veteran is service-connected for bilateral pes planus with plantar fasciitis,
left calcaneal spur, and right mid foot arthritis, for which a noncompensable disability rating has been assigned under Diagnostic Code 5276.  Bilateral acquired flatfoot warrants a noncompensable disability rating for mild symptoms relieved by built-up shoe or arch supports.  A 10 percent disability rating is warranted for moderate bilateral or unilateral symptoms with weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent disability rating is warranted if the bilateral disorder is severe with objective evidence of marked deformity (pronation, abduction, et cetera), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent disability rating is warranted if the disorder is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Codes 5277 to 5284 also provide the rating criteria for a foot disability. In order to warrant a 10 percent disability rating, the evidence must show: moderate foot injury (10 percent under Diagnostic Code 5284); bilateral weak foot (10 percent under Diagnostic Code 5277); acquired claw foot, great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, unilateral (10 percent under Diagnostic Code 5278); metatarsalgia, anterior (Morton's disease), unilateral or bilateral (10 percent under Diagnostic Code 5279); hallux valgus, unilateral (10 percent under Diagnostic Code 5280); hammer toe, all toes, unilateral without claw foot (10 percent under Diagnostic Code 5282); and moderate tarsal or metatarsal bones, malunion of, or nonunion of (10 percent under Diagnostic Code 5283).

Additionally, Diagnostic Code 5003 provides for degenerative arthritis and mandates that the disability be rated upon the limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the disability is noncompensable under the appropriate diagnostic code provision for the joint involved, a 10 percent disability rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent disability rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent disability rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  Id.  Crepitation either in the soft tissues such as the tendons or ligaments, or within the joint structures, should be considered as points of contact which are diseased.  38 C.F.R. § 4.59.

A review of the Veteran's service treatment records reveals no findings of pes planus on enlistment.  Mild pes planus was first shown in April 1999.  X-rays of both feet in April 2008 show a left calcaneal spur.  A podiatry record dated in September 2008 shows reports of heel pain with a diagnosis of plantar fasciitis.  The Veteran was said to be doing well with shoe inserts and a night splint.

The November 2008 VA pre-discharge examination report reveals that the Veteran reported having a left plantar calcaneal spur since 2006 with left foot pain, stiffness, weakness, and fatigue.  He denied any surgery or hospitalization for the condition.  Treatment was said to be with physical therapy and shoe inserts.  He added that there was no functional impairment from this condition.  There were no right foot complaints.  Physical examination of the feet revealed pes planus with tenderness of both feet.  There was no evidence of any abnormal weight bearing, callosities, painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  The Achilles tendons were normal in alignment.  There was also no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, or marked pronation.  There was no limitation with standing or walking, but arch supports were used.  The symptoms and pain were not relieved by the previously noted corrective shoe wear.  X-rays of both feet showed minimal degenerative joint disease of the left ankle and inferior calcaneal spur and minimal degenerative joint disease of the right ankle and mid foot region.  The assessment was bilateral pes planus with bilateral plantar fasciitis, right mid foot degenerative joint disease, and left calcaneal spur.  The examiner added that the subjective factors were flat feet pain; and that the objective factors were pes planus with tender fascias, X-rays show above findings, without pes planus.  

Having assessed the evidence of record, the Board finds that an initial 10 percent disability rating is warranted for the Veteran's bilateral degenerative foot disability under Diagnostic Code 5003.  While the medical evidence does not show that the Veteran's bilateral foot disability warrants a compensable rating under Diagnostic Codes 5276 to 5284, which specifically pertain to the feet, the evidence does show satisfactory evidence of degenerative joint disease with pain to warrant a compensable rating under Diagnostic Code 5003.  Specifically, the competent evidence shows that the Veteran has a diagnosis of bilateral pes planus with bilateral plantar fasciitis, right mid foot degenerative joint disease, and left calcaneal spur.  The record includes objective evidence of pain and tenderness of both feet requiring the use of inserts to his shoes.  However, the symptoms and pain were not relieved by use of such corrective shoe wear.  Accordingly, the Board finds that an initial 10 percent disability rating is warranted for each foot based on painful motion under Diagnostic Code 5003.

In reaching the above conclusion, the Board has considered whether a rating in excess of 10 percent is warranted under Diagnostic Code 5003.  However, the record is negative for X- ray evidence showing involvement of two or more major joints or 2 or more minor joint groups of the feet, with occasional incapacitating exacerbations to warrant the maximum 20 percent rating under Diagnostic Code 5003.  Again, the Veteran's bilateral foot disability does not warrant a compensable rating under Diagnostic Codes 5276 to 5284.  Specifically, the evidence does not show that the Veteran's feet are manifested by moderate bilateral or unilateral symptoms with weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet so as to warrant a 10 percent disability rating under Diagnostic Code 5276.    The evidence also does not show that the disability is manifested by a moderate foot injury so as to warrant a 10 percent disability rating under Diagnostic Code 5284.  Therefore, a disability rating in excess of 10 percent for each foot is not warranted in this case.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

The Board has considered whether "staged ratings" are appropriate with regard to the Veteran's disability.  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the Veteran's right and left degenerative foot disability warranted a disability rating higher than 10 percent.
Extra-schedular Consideration

Finally, the Board finds that the Veteran's service-connected left and right elbow strain, degenerative joint disease of the left and right hip, degenerative joint disease of the left and right knee, degenerative joint disease of the left and right shoulder, left and right wrist ganglion cyst, onychomycosis of the toenails, migraine headaches, erectile dysfunction, and right and left foot disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left and right elbow strain, degenerative joint disease of the left and right hip, degenerative joint disease of the left and right knee, degenerative joint disease of the left and right shoulder, left and right wrist ganglion cyst, onychomycosis of the toenails, migraine headaches, erectile dysfunction, and right and left foot disabilities is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating greater than 10 percent for service-connected left elbow strain is denied.

An initial disability rating greater than 10 percent for service-connected right elbow strain is denied.

An initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left hip is denied.

An initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right hip is denied.

An initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left knee is denied.

A separate initial 10 percent disability rating for residuals of left knee meniscus tear is granted, subject to the statutes and regulations governing the payment of monetary awards.

An initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee is denied.

A separate initial 10 percent disability rating for residuals of right knee meniscus surgery is granted, subject to the statutes and regulations governing the payment of monetary awards.

An initial disability rating greater than 10 percent for service-connected degenerative joint disease of the left shoulder is denied.

An initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right shoulder is denied.

An initial disability rating greater than 10 percent for service-connected left wrist ganglion cyst is denied.

An initial disability rating greater than 10 percent for service-connected right wrist ganglion cyst is denied.

An initial 10 percent disability rating for service-connected onychomycosis of the toenails is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial compensable disability rating for service-connected migraine headaches is denied.
 
An initial compensable disability rating for service-connected erectile dysfunction is denied.

An initial 10 percent disability rating for a degenerative right foot disability is granted, subject to the applicable criteria governing the payment of monetary benefits.

An initial 10 percent disability rating for a degenerative left foot disability is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As an initial matter, the Board notes that the Veteran was denied entitlement to service connection for high cholesterol, rash on the left forearm, unexplained reaction to PPD testing, hair loss, sleep problems, and Gulf War Illness in a June 2010 rating decision.  In an Appeal To Board Of Veterans' Appeals (VA Form 9) received in June 2010, the Veteran appears to be expressing disagreement with the June 2010 denials.  As such, the Board finds the June 2010 VA Form 9 to be a valid and timely filed notice of disagreement.

To date, however, no Statement of the Case has been issued.  The Court has directed that where a Veteran has submitted a timely notice of disagreement with an adverse decision and the RO has not yet issued a Statement of the Case addressing the issue, the Board must remand the issue to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board finds that a Statement of the Case should be provided on the issues of service connection for high cholesterol, rash on the left forearm, unexplained reaction to PPD testing, hair loss, sleep problems, and Gulf War Illness.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a Statement of the Case to the Veteran which contains a full and complete discussion of all applicable laws and regulations regarding the Veteran's claims of service connection for high cholesterol, rash on the left forearm, unexplained reaction to PPD testing, hair loss, sleep problems, and Gulf War Illness denied by the RO in a June 2010 rating decision.  The Veteran shall be given the appropriate opportunity to respond to the Statement of the Case.  All appropriate appellate procedures should then be followed. The Veteran is advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of the Statement of the Case.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


